         Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 1 of 11




                            IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VITO DRAGONE, JR. and LAWRENCE A.         )
WOLFE, JR., Designated Trustees of the    )
Southwestern Pennsylvania and Western     )
Maryland Area Teamsters & Employers       )
Pension Fund,                             )
                                          )                   Civil Action No. 2:21-cv-244
             Plaintiffs,                  )
                                          )
       vs.                                )
                                          )
BC CONCRETE OF CUMBERLAND,                )
INC., et al.                              )
                                          )
             Defendants.                  )
__________________________________________)


                                MEMORANDUM IN SUPPORT
                            OF DEFENDANTS’ MOTION TO DISMISS

       Defendants BC Concrete of Cumberland, Inc., BTA Concrete, LLC, BTA Limestone,

LLC, Weimer Chevrolet of Cumberland, Inc., Weimer Factory Auto Outlet, Inc, Weimer

Holding, LLC, Weimer Brothers, Inc., d/b/a Weimer Chrysler Dodge Jeep Ram, Weimer

Chevrolet, Inc, d/b/a Weimer Chevrolet, Weimer Cycles, Inc. and Weimer Ford, Inc.

(collectively, “Defendants”), pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,

hereby file this Memorandum in Support of Motion to Dismiss Plaintiffs’ Complaint, and in

support state as follows:

                                      I.     INTRODUCTION

   In this action, Defendants, ten separate businesses, find themselves sued by the Trustees of a

Teamsters pension fund despite having never employed a Teamster. Indeed, although Plaintiffs

admit that their cause of action arises out of a duty contained in a collective bargaining



                                                 1
            Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 2 of 11




agreement with Teamsters Local No. 453, none of the Defendants have or ever had a collective

bargaining agreement with any union. Despite that, Plaintiffs Vito Dragone, Jr. and Lawrence A.

Wolfe, Jr., Designated Trustees of the Southwestern Pennsylvania and Western Maryland Area

Teamsters & Employers Pension Fund (the “Fund”) attempt to hold Defendants liable for

withdrawal liability to the Fund pursuant to the terms of a Collective Bargaining Agreement

(“CBA”) with a different company. To get around this obvious failing, Plaintiffs assert that

Defendants are employers withdrawing from a pension plan to which they were never a party

under a theory of common control and/or successorship-in-interest. The Complaint, however,

utterly fails to allege any facts to support these claims. Therefore, since Plaintiffs have failed to

allege any facts which nudge their claims from conceivable to plausible, Defendants request that

the Complaint be dismissed.

                                                II.       FACTS 1

      The Fund is a multiemployer pension plan pursuant to Section 4001(a)(3) of the

Multiemployer Pension Plan Amendments Act (“MPPAA”), 29 U.S.C. §1301(a)(3),

administered from an office located in Uniontown, Pennsylvania. Compl. ¶ 4, 7. BC Concrete of

Cumberland, Inc. (“BC Concrete”) is a corporation organized and doing business in the state of

Maryland. Compl. ¶ 8. BC Concrete entered into an arms-length purchase of the assets of

Cumberland Concrete Corporation (“Cumberland Concrete”) which closed on or about August

25, 2017. Compl. ¶ 19-20. 2



1
  Defendants do not necessarily agree with the accuracy of the facts alleged by Plaintiffs and acknowledge
that in reviewing the legal sufficiency of a complaint at the motion to dismiss stage, this Court must
assume all well-pleaded facts are true. See Emp. Trustees of W. Pennsylvania Teamsters & Emps.
Welfare Fund v. Union Trustees of W. Pennsylvania Teamsters & Emps. Welfare Fund, No. CV 19-388,
2020 WL 4339427, at *2–3 (W.D. Pa. July 28, 2020).
2
    There is no allegation that there was any common ownership or control of these two entities.
                                                      2
         Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 3 of 11




   On or about April 11, 2018, the Fund issued a demand for withdrawal liability to BC

Concrete, alleging that BC Concrete was Cumberland Concrete’s successor and that BC

Concrete’s liability to the Fund was $3,217,859. Compl. ¶ 27. Cumberland Concrete was

previously a party to a CBA with the Teamsters Local No. 453 (the “Union”), providing a

pension fund on behalf of its unionized employees. Compl. ¶ 18. In its April 11th letter, the

Fund advised BC Concrete that it had the right to request review of its liability assessment by

filing an appeal in arbitration. BC Concrete timely requested review and disputed the

withdrawal liability assessment on July 9, 2018 pursuant to 29 U.S.C. § 1399(b)(2)(A) (Section

4219(b)(2)(A) of the MPPAA). Compl. ¶ 29. Specifically, BC Concrete challenged the Fund’s

claim that BC Concrete is Cumberland Concrete’s successor. Id.

   Following the Fund’s direction, on February 12, 2019, BC Concrete timely filed a Demand

for Arbitration with the American Arbitration Association (“AAA”), which was assigned Case

No. 01-19-0000-4712. Compl. ¶ 30. On August 6, 2020, BC Concrete’s counsel submitted a

brief to the Arbitrator asserting that the Fund could not establish that BC Concrete was a

successor-in-interest to Cumberland Concrete. Ex. A to Compl. at 2-3. On or about November

25, 2020, during a conference call with the Arbitrator, the Fund and BC Concrete, BC Concrete

advised that it would not participate in paying for the arbitration, having no contract or other

source of obligation. BC Concrete took, and currently takes, the position that it was not a

successor-in-interest to Cumberland Concrete and was not an employer for purposes of

withdrawal liability. Id. As a result, the Arbitrator issued an Order on December 4, 2020

dismissing the Arbitration with prejudice for failure to participate, without ruling on the merits of

the successorship issue. Id; Compl. ¶ 31.




                                                  3
         Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 4 of 11




    Herein, Plaintiff claims that BC Concrete and Defendants BTA Concrete, LLC, BTA

Limestone, LLC, Weimer Chevrolet of Cumberland, Inc., Weimer Factory Auto Outlet, Inc,

Weimer Holding, LLC, Weimer Brothers, Inc., d/b/a Weimer Chrysler Dodge Jeep Ram,

Weimer Chevrolet, Inc, d/b/a Weimer Chevrolet, Weimer Cycles, Inc. and Weimer Ford, Inc.

(collectively, the “Non-BC Concrete Defendants”) are jointly and severally liable to the Fund for

the assessed withdrawal liability. Compl. ¶ 33. The Fund further requests that this Court

enforce the Arbitrator’s Order and Final Award dated January 20, 2021 against the Defendants

for $161,752.50 for the costs of the Arbitration and the Fund’s attorney’s fees. Compl. ¶ 35-36.

                                     III.     LEGAL STANDARD

    A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the claims pled in a complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir.

1993). Rule 8(a)(2) requires a pleading to contain “a short and plain statement of the claim

showing that the pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). In order to survive a

motion to dismiss, a complaint must set forth a “‘claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949, 173 L.Ed. 2d 868 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 195, 167 L.Ed. 2d 929 (2007));

see Fed R. Civ. Pro. 12(b)(6). The plausibility standard “asks for more than a sheer possibility

that a defendant has acted unlawfully,” and “where a complaint pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of ‘entitlement to relief.’’” Iqbal, 129 S. Ct. at 1949 (quoting Twombly, 550 U.S. at

557).

    “[W]ithout some factual allegation in the complaint, a claimant cannot satisfy the

requirement that he or she provide not only ‘fair notice’ but also the ‘grounds’ on which the


                                                   4
         Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 5 of 11




claim rests.” Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008). The Court of

Appeals for the Third Circuit has instructed that a court reviewing the sufficiency of a complaint

must take three steps. Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). The court of appeals

explained:

       First, the court must “tak[e] note of the elements a plaintiff must plead to state a
       claim.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1947, 173 L.Ed.2d 868
       (2009). Second, the court should identify allegations that, “because they are no
       more than conclusions, are not entitled to the assumption of truth.” Id. at 1950.
       Third, “whe[n] there are well-pleaded factual allegations, a court should assume
       their veracity and then determine whether they plausibly give rise to an entitlement
       for relief.” Id. This means that our inquiry is normally broken into three parts: (1)
       identifying the elements of the claim, (2) reviewing the complaint to strike
       conclusory allegations, and then (3) looking at the well-pleaded components of the
       complaint and evaluating whether all of the elements identified in part one of the
       inquiry are sufficiently alleged.


Id. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (“Mere

restatements of the elements of a claim are not entitled to the assumption of truth”) (internal

citations omitted)).

    “Determining whether a complaint states a plausible claim for relief will ... be a context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Iqbal, 556 U.S. at 679 (citing Iqbal v. Hasty, 490 F.3d 143, 157-58 (2d Cir. 2007)). A

plaintiff must set forth “sufficient factual allegations to raise a reasonable expectation that

discovery will reveal evidence” of the elements of the claim for relief. Connelly v. Lane Const.

Corp., 809 F.3d 780, 789 (3d Cir. 2016); Trzaska v. L'Oreal USA, Inc., 865 F.3d 155, 162 (3d

Cir. 2017). “In deciding a Rule 12(b)(6) motion, a court must consider only the complaint,

exhibits attached to the complaint, matters of public record, as well as undisputedly authentic

documents if the complainant's claims are based upon these documents.” Mayer v. Belichick, 605

F.3d 223, 230 (3d Cir. 2010) (citation omitted).

                                                   5
        Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 6 of 11




                                       IV.     ARGUMENT

   A. Count I of Plaintiffs’ Complaint Alleging Defendants Are Jointly and Severally
      Liable for Assessed Withdrawal Liability Fails to State a Claim Upon Which Relief
      May Be Granted.

   Pursuant to the MPPAA, when a contributing “employer” withdraws from participation in a

multiemployer pension fund, the employer is responsible for its pro rata share of unfunded

vested benefits. Teamsters Pension Tr. Fund of Philadelphia & Vicinity v. Headley's Exp. &

Storage Co., No. CIV. A. 92-5688, 1993 WL 189933, at *2 (E.D. Pa. June 3, 1993)(internal

citations omitted). See also 29 CFR § 4204.1(a). The MPPAA permits the trustees of a pension

plan to assess “withdrawal liability” against an employer that “prematurely ceases making

payments into” the plan. Bd. of Trs. of Trucking Emps. of N. Jersey Welfare Fund, Inc.-Pension

Fund v. Kero Leasing Corp., 377 F.3d 288, 294 (3d Cir. 2004) (internal citations omitted).

However, only an employer as defined by the statute may be liable for withdrawal payments. Bd.

of Trustees of Trucking Emps. of N. Jersey Welfare Fund, Inc. - Pension Fund v. Centra, 983

F.2d 495, 502 (3d Cir. 1992). For purposes of the MPPAA, “employer” includes businesses

“under common control” with the actual employer on the withdrawal date. Teamsters Loc. 469

Pension Fund & the Bd. of Trustees Thereof v. J.H Reid Gen. Contractors, No.

CV1506185KMJBC, 2020 WL 6129590, at *4 (D.N.J. Oct. 16, 2020). Whether an entity is an

“employer” within the meaning of the MPPAA is a legal question exclusively reserved

exclusively to the courts. Galgay v. Beaverbrook Coal Co., 105 F.3d 137, 142 (3d Cir. 1997).

       The doctrine of successorship liability provides an exception from the general rule that a

company purchasing the assets of another company does not acquire the seller’s liabilities. New

Jersey Bldg. Laborers' Statewide Benefit Funds & Trustees Thereof v. Demza Masonry LLC, No.

18CV9607PGSLHG, 2019 WL 6493944, at *6 (D.N.J. Dec. 3, 2019). In order to state a claim



                                                6
         Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 7 of 11




for relief under the successor liability doctrine, a plaintiff must allege facts showing (1) that the

buyer had notice of withdrawal liability prior to the asset sale; and (2) that there is sufficient

evidence of continuity of operations between the buyer and the seller. RP Baking LLC v. Bakery

Drivers & Salesmen Loc. 194 & Indus. Pension Fund, No. CIV.A. 10-3819 ES, 2012 WL

1079633, at *3–4 (D.N.J. Mar. 30, 2012). In determining whether a company is a successor-in-

interest, the court must look to the totality of the circumstances to ascertain whether there is a

“substantial continuity” between the two companies, and consider the overall fairness in

applying the doctrine. Demza Masonry LLC, 2019 WL 6493944, at *6.

   1. Plaintiffs have not sufficiently pled that BC Concrete or any of the Defendants are an
      “employer” for purposes of withdrawal liability.

   To state a plausible claim for relief against Defendants for withdrawal liability, Plaintiffs

must allege that Defendants are an “employer” for purposes of withdrawal liability. Centra at

502. Plaintiffs have not alleged that Defendants are directly liable for withdrawal liability as

signatories to any of the collective bargaining agreements negotiated between the Union and

Cumberland Concrete. The Complaint only alleges that the Union and Cumberland Concrete

were parties to the CBA. Therefore, Defendants are not bound “by the substantive provisions of

a collective-bargaining contract negotiated by their predecessors but not agreed to or assumed by

them.” N. L. R. B. v. Burns Int'l Sec. Servs., Inc., 406 U.S. 272, 284, 92 S. Ct. 1571, 1580, 32 L.

Ed. 2d 61 (1972).

   Recognizing this, Plaintiffs allege that all 10 Defendants are required to pay Cumberland

Concrete’s withdrawal liability as members of a controlled group, or a successor-in-interest.

Plaintiff’s Complaint, however, utterly fails to allege facts upon which such an extraordinary

claim could be made.




                                                   7
         Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 8 of 11




   a. Plaintiffs have not sufficiently pled that BC Concrete or any of the Defendants are
      successors-in-interest to Cumberland Concrete

   In order to state a claim for relief under the successor liability doctrine, Plaintiffs must show

that Defendants (1) continued the operations of its predecessor, Cumberland Concrete, and (2)

had notice of potential withdrawal liability. See Cent. Pennsylvania Teamsters Pension Fund v.

Bear Distrib. Co., No. CIV.A. 07-CV-3554, 2009 WL 812224, at *8 (E.D. Pa. Mar. 26, 2009).

Plaintiffs allege that BC Concrete purchased the assets of Cumberland Concrete and that (upon

information and belief) the other nine Defendants are owned and controlled by the one person

who owns BC Concrete. Therefore, Plaintiffs theorize, the ten Defendants are a single enterprise

and jointly and severally liable for the withdrawal liability of an entirely separate entity,

Cumberland Concrete. Thus, if a wholly owned subsidiary of General Motors involved in

distributing sewing machines bought the assets of a sewing machine company, and GM has 100

wholly owned subsidiaries involved in similarly diverse businesses, then all 100 subsidiaries and

GM share fully and equally the potential liability of the subsidiary that purchased the sewing

machine company. The allegations of this Complaint do not begin to reach such an

extraordinary result.

   Here, the Complaint pleads no facts which could give rise to successor liability to BC

Concrete let alone the other nine Defendants. It alleges, “[o]n or about August 1, 2017, BC

Concrete entered into an asset purchase agreement with Queen City whereby BC Concrete

agreed to purchase all of Queen City’s assets.” Compl. at ¶ 19. However, acquiring Cumberland

Concrete’s assets is not sufficient to establish BC Concrete’s liability; in fact, the general rule is

that a company purchasing another company’s assets does not acquire the seller’s liabilities.

Demza Masonry LLC, No. 18CV9607PGSLHG, at *6. Other than blanket and conclusory

assertions, the Complaint does not plead any facts indicating that BC Concrete continued the

                                                   8
             Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 9 of 11




operations of Cumberland Concrete or that BC Concrete had notice of potential withdrawal

liability.

    A plaintiff does not plausibly state a claim for relief when a complaint contains blanket

assertions and legal conclusions rather than the factual allegations required to suggest the causes

of action could be proven. Cohen v. Prudential Ins. Co., No. CIV.A.08-5319, 2009 WL

2488911, at *7 (E.D. Pa. Aug. 12, 2009). Therefore, the failure to connect BC Concrete’s

purchase of Cumberland Concrete’s assets to the conclusory and unsupported statement that

“The BC Concrete Control Group is the ‘employer’ for purposes of the assessment of withdrawal

liability under ERISA” is fatal to its withdrawal liability claim under a theory of successorship

liability. Compl. ¶ 25. To the extent the Complaint alleges that BC Concrete or any of the other

nine Defendants are a successor-in-interest, it should be dismissed.

    b. Plaintiffs have not sufficiently pled that BC Concrete or any of the Defendants are
       members of a controlled group with Cumberland Concrete

    Relying on the principle that “[t]he MPPAA extends responsibility for payment of

withdrawal liability beyond the withdrawing employer to ‘all employees of trades or businesses

(whether or not incorporated) which are under common control,’ ” Kero Leasing Corp., 377 F.3d

at 295 (quoting 29 U.S.C. § 130l (b)(l)), Plaintiffs conclusorily aver that all ten Defendants are a

control group.

    Fatal to Plaintiffs’ Complaint is ERISA’s definition of a control group for purposes of

determining withdrawal liability. “ERISA defines an employer to include businesses under

‘common control’ with the actual employer on the withdrawal date.” Centra, 983 F.2d at

502)(emphasis added). Determining whether entities are under common control is a fact-based

inquiry. CID Constr. Servs., LLC, 2015 WL 5965627, at *5.




                                                 9
        Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 10 of 11




       In the Complaint, Plaintiffs have not alleged that Defendants were under common control

with Cumberland Concrete. Plaintiffs have only asserted that the Defendants collectively form a

control group with each other. Compl. ¶ 22-25. Since withdrawal liability based on common

control depends on showing that a company is under common control with the withdrawing

employer, Plaintiffs have not pled any facts alleging withdrawal liability based on a controlled

group claim. Accordingly, the Complaint should be dismissed on this basis as well.

   B. Count II of Plaintiffs’ Complaint Requesting the Enforcement of the Arbitration
      Award Against Defendants Fails to State a Claim Upon Which Relief May Be
      Granted; the Arbitrator Had No Authority to Enter Such an Award.

   It is well settled that an arbitrator does not have jurisdiction over an entity which has never

been an “employer” within the meaning of the MPPAA. Galgay v. Beaverbrook Coal Co., 105

F.3d 137, 141–42 (3d Cir. 1997). To quote the Third Circuit in Galgay:

       an entity which has never been an employer within the meaning of MPPAA
       is not subject to the arbitrator’s jurisdiction, since 29 U.S.C. § 1401(a)(1)
       only mandates arbitration for disputes between “an employer and the plan
       sponsor.” Doherty [v. Teamsters Pension Tr. Fund of Philadelphia &
       Vicinity],, 16 F.3d [1386,] 1390 (quoting 29 U.S.C. § 1401(a)(1)).
       Therefore, entity’s employer status is a legal question to be resolved by the
       court. In particular, we held in Doherty that the issue of whether persons or
       entities are “alter egos” or members of the same controlled group is properly
       resolved in the courts. Id. at 1390–91.

Galgay, 105 F.3rd at 142 (emphasis in original). Therefore, when an entity claims that it was

never an MPPAA employer and is not subject to ERISA’s dispute resolution procedures

mandating arbitration, the entity’s employer status is a legal question to be resolved in the courts.

Doherty v. Teamsters Pension Tr. Fund of Philadelphia & Vicinity, 16 F.3d 1386, 1390–91 (3d

Cir. 1994), as amended on reh'g (Mar. 17, 1994); see also J.H Reid Gen. Contractors, 2020 WL

6129590, at *4; Kero Leasing Corp., 377 F.3d at 298.




                                                 10
          Case 2:21-cv-00244-MRH Document 23 Filed 04/09/21 Page 11 of 11




   Plaintiffs’ Complaint fails to state a claim for relief under Count II, which requests the

enforcement of the Arbitrator’s January 20, 2021 Order and Final Award ordering BC Concrete

to pay reasonable attorney’s fees and costs incurred by the Fund in connection with the

Arbitration. Simply stated, the Arbitrator did not have the authority to determine whether BC

Concrete had withdrawal liability, as that is a legal question for the courts in the first instance.

As BC Concrete was not subject to the Arbitrator’s jurisdiction, it is not bound by the

Arbitrator’s Order issuing a final award against BC Concrete. Therefore, Plaintiffs have failed to

state a claim for relief under Count II, and it should be dismissed.

                                        V.      CONCLUSION

   WHEREFORE, Defendants request that this Court enter an order dismissing Plaintiffs’

Complaint and granting such other and further relief as this Court deems just, equitable and

proper.

          Date: April 9, 2021

                                                       Respectfully submitted,

                                                       /s/ Francis R. Laws
                                                       Francis R. Laws (Bar No. 02596)
                                                       flaws@tandllaw.com
                                                       Jennifer E. Ciarrocchi (Bar No. 20101)
                                                       jciarrocchi@tandllaw.com
                                                       Thomas & Libowitz, P.A.
                                                       25 S. Charles Street, Suite 2015
                                                       Baltimore, MD 21201
                                                       Tel: 410-752-2468
                                                       Fax: 410-752-0979
                                                       Attorneys for Defendants




                                                  11
